Citation Nr: 0521346	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection on a secondary basis for 
disability of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
December 1985, and from October 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  The veteran perfected a 
timely appeal of this determination to the Board.

When this matter was previously before the Board in April 
2004, it was remanded for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.  


FINDINGS OF FACT

The medical evidence shows that the veteran does not have a 
disability of the left lower extremity.


CONCLUSION OF LAW

A disability of the left lower extremity was not incurred in 
or aggravated by service, and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in August 2002 
and May 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  

By way of September 2000 and August 2002 rating decisions, an 
August 2002 Statement of the Case, and an April 2005 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the denial 
of the his claim.  These documents, as well as the RO's 
August 2002 and May 2004 letters, also specifically informed 
the veteran of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran was not given prior to the first RO 
adjudication of the claim, notice was provided by the RO 
prior to the April 2005 Supplemental Statement of the Case 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
notice and respond with any additional evidence or 
information relevant to his claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service medical 
records, post-service medical evidence and examination 
reports, and statements submitted by the veteran and his 
representative in support of his claim.  Here, the Board 
notes that this matter was remanded in April 2004 for 
additional development, to include affording the veteran a VA 
examination in connection with his claim.  In addition, VA 
requested additional medical information, to include any 
records in connection with Social Security Administration 
disability benefits the veteran may be receiving.  The 
veteran responded in April 2004, stating that he was not in 
receipt of Social Security Administration disability benefits 
and that all treatment for his left lower extremity since 
service has been at the Syracuse, New York, VA Medical 
Center, which, the record indicates, have been associated 
with the veteran's file.  In this case, the Board finds that 
VA undertook reasonable development with respect to the 
veteran's claim and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a prescribed period following discharge from service.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

After a careful review of the medical and lay evidence, the 
Board finds that the veteran does not have a disability of 
the left lower extremity, and thus his claim must be denied.

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records, and 
a VA examination.  A review of these records reveals no 
complaints of or treatment for a left lower extremity 
condition in service or within one year of service.  And more 
recent records also do not indicate a disability of the left 
lower extremity.  Instead, the record indicates that the 
veteran suffers from, and is service-connected for, 
disabilities of the left great toe and low back secondary to 
his left great toe condition.  A review of the record 
indicates that the veteran has complained of pain in the left 
lower extremity from time to time and that these complaints 
have generally accompanied complaints associated with his 
left foot/toe and low back conditions.

In order to determine whether the veteran has a left lower 
leg disability separate from his left foot/toe and low back 
conditions, the veteran was afforded a VA examination in 
September 2004.  The examiner was asked to opine on whether 
his left lower extremity condition, as well as his low back 
condition, was secondary to his service-connected left foot 
impairment.  The examiner stated that he reviewed the 
veteran's claims file and noted that the veteran complained 
of pain radiating into his left leg.  Upon examination, the 
veteran was noted to have hyperesthesia of the left leg 
(abnormal sensitivity to touch, pain or other sensory 
stimuli), and carried straight leg raises 60 degrees on the 
right and 45 degrees on the left.  There was no evidence of 
any motor deficiency of either lower extremity and deep 
tendon reflexes of the lower extremities were present and 
symmetrical bilaterally.  The veteran performed tandem, toe, 
and heel walks without difficulty.  While some back pain was 
noted upon examination, the examiner did not note any 
specific complaints of pain in the left leg.  After the 
examination, the veteran was diagnosed with chronic 
lumbosacral strain and status post arthroplasty of the left 
first metatarsal with residual hallux rigidus and mild hallux 
valgus recurrent deformity.  No separate diagnosis of any 
condition of the left lower extremity was offered.

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has a disability of the left lower extremity.  And 
without a current diagnosis, a claim for entitlement to 
service connection for such condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board does not question the veteran's 
complaints of left leg pain.  The Board notes, however, that 
pain alone, without an identifiable underlying malady, does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Further, the veteran, as a 
layperson, is not competent on his own to establish a medical 
diagnosis or show a medical etiology as such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis, and since the 
medical evidence is against a showing that the veteran 
currently has a disability of the left lower extremity, there 
is no basis upon which to establish service connection for 
such a condition.









ORDER

Service connection for a disability of the left lower 
extremity is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


